Exhibit 2.1 Dated 26 April 2010 John Maplesden, Anthony Maplesden and John Easton and Gse Systems Limited and Gse Systems, Inc Share purchase agreement Relating to Tas Holdings Limited Duane Morris Solicitors and Registered Foreign Lawyers 10 Chiswell Street London, EC1Y 4UQ Telephone: +(44) (0) 20 7786 2100 Fax: +(44) (0) 20 7786 2101 DX: 33885 Finsbury Square Clause 1. Interpretation 1 2. Sale and purchase and waiver of pre-emption rights 6 3. Purchase price 6 4. Completion 8 5. Warranties 9 6. Limitations on claims 10 7. Property 11 8. Tax covenant 11 9. Indemnities 11 10. Restrictions on Sellers 12 11. Confidentiality and announcements 14 12. Further assurance 15 13. Assignment 15 14. Whole agreement 15 15. Variation and waiver 16 16. Costs 16 17. Notice 16 18. Interest on late payment 18 19. Severance 18 20. Agreement survives completion 18 21. Third party rights 18 22. Successors 19 23. Counterparts 19 24. Language 19 25. Governing law and jurisdiction 19 Schedules Schedule 1 Particulars of Sellers 20 Particulars of sellers and apportionment of purchase price 20 Schedule 2 Particulars of the Company and subsidiaries 21 Part 1. The Company 21 Part 2. The Subsidiaries 21 Schedule 3 Completion 24 Part 1. What the Sellers shall deliver to the Buyer at Completion 24 Part 2. Matters for the board meetings at Completion 25 Part 3. Matters for the Buyer at Completion 25 Schedule 4 Warranties 27 Part 1. General warranties 27 1. Power to sell the company 27 2. Shares in the company and subsidiaries 27 3. Constitutional and corporate documents 28 4. Information 29 5. Compliance with laws 29 6. Licences and consents 29 7. Insurance 29 8. Power of attorney 30 9. Disputes and investigations 30 10. Defective products and services 31 11. Customers and suppliers 31 12. Competition 31 13. Contracts 32 14. Transactions with sellers 34 15. Finance and guarantees 34 16. Insolvency 36 17. Assets 37 18. Condition of plant and equipment and stock in trade 37 19. Environment and health and safety 38 20. Intellectual property 40 21. Information technology 43 22. Data protection 45 23. Employment 46 24. Property 50 25. Accounts 54 26. Financial and other records 55 27. Changes since accounts date 56 28. Effect of sale on sale shares 56 29. Retirement benefits 57 Part 2. Tax warranties 59 1. General 59 2. Chargeable gains 62 3. Capital losses 64 4. Capital allowances 64 5. Distributions and other payments 66 6. Loan relationships 66 7. Close companies 67 8. Group relief 68 9. Groups of companies 68 10. Intangible assets 69 11. Company residence, treasury consents and overseas interests 70 12. Anti-avoidance 71 13. Inheritance tax 73 14. Value Added Tax 74 15. Premiums and sale and lease back of land 76 16. Employees and pensions 76 17. Stamp duty, stamp duty land tax and stamp duty reserve tax 77 18. Tax sharing 78 19. Construction industry sub-contractors' scheme 78 Schedule 5 Tax covenant 79 1. Interpretation 79 2. Covenant 82 3. Payment date and interest 83 4. Exclusions 84 5. Recovery from third parties 85 6. Corporation tax returns 85 7. Conduct of tax claims 87 8. Grossing up 89 9. Costs and expenses 89 Schedule 6 Intellectual Property Rights 90 Part 1. Registered Intellectual Property Rights 90 Part 2. Material unregistered Intellectual Property Rights 90 Part 3. Intellectual Property Rights licensed from third parties 90 Part 4. Intellectual Property Rights licensed to third parties 90 Schedule 7 Information technology 91 Part 1. Particulars of IT system 91 Part 2. Particulars of IT contracts 91 Schedule 8 Particulars of Property 92 Part 1 Description of Property 92 Part 2 Schedule of Fixed Fixtures 93 Schedule 9 Net Asset Consideration 925 Schedule 10 Adjusted Profit Consideration 927 Schedule 11 Bonus Pool 101 THIS AGREEMENT is dated 26
